           Case 2:19-cv-00739-GMN-NJK Document 44 Filed 01/27/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11   XIAOYE BAI,
                                                             Case No.: 2:19-cv-00739-GMN-NJK
12           Plaintiff(s),
                                                                            ORDER
13   v.
14   REUBART, et al.,                                                 [Docket Nos. 34, 40]
15           Defendant(s).
16          Pending before the Court is Plaintiff’s motion to confirm service by the United States
17 Marshal. Docket No. 34. Also pending before the Court is Plaintiff’s motion to extend the time
18 to effectuate service. Docket No. 40.
19          These motions address service with respect to Defendant Clark and Defendant Hammel.
20 As an initial matter, Defendant Clark subsequently appeared in the case by filing an answer.
21 Docket No. 41. As such, it appears that service is no longer an issue with respect to Defendant
22 Clark. The service-related motions will be denied as moot as they relate to Defendant Clark.
23          With respect to Defendant Hammel, Plaintiff was ordered to provide the USM-285 form
24 to the United States Marshal for service on Defendant Hammel. Docket No. 27. Although not
25 entirely clear, it appears that Plaintiff filed that form on the docket (with the Clerk’s Office) rather
26 than submitting it to the United States Marshal. See Docket Nos. 32, 34.
27          Accordingly, the Clerk’s Office is INSTRUCTED to deliver a copy of the USM-285 form
28 for Defendant Hammel (see Docket No. 32 at 5) to the United States Marshal Service. Within 20

                                                      1
          Case 2:19-cv-00739-GMN-NJK Document 44 Filed 01/27/21 Page 2 of 2




 1 days after receiving from the United States Marshal a copy of the Form USM-285 showing whether
 2 service has been accomplished, Plaintiff must file a notice identifying whether Defendant Hammel
 3 was served. If service was unsuccessful and Plaintiff wishes to have service attempted again, a
 4 motion must be filed identifying the unserved defendant and specifying a detailed name and/or
 5 address for said defendant, or explaining whether some other manner of service should be
 6 attempted. The deadline to effectuate service on Defendant Hammel is hereby EXTENDED to
 7 April 12, 2021.
 8         Consistent with the above, Plaintiff’s motion to confirm service by the United States
 9 Marshal (Docket No. 34) is GRANTED in part and DENIED in part. Plaintiff’s motion to extend
10 the time to effectuate service (Docket No. 40) is GRANTED with respect to Defendant Hammel
11 and DENIED with respect to Defendant Clark.
12         IT IS SO ORDERED.
13         Dated: January 27, 2021
14                                                            ______________________________
                                                              Nancy J. Koppe
15                                                            United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
